Citation Nr: 0214200	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  98-00 264A	)	DATE
	)                                    
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a right knee 
disability, other than Osgood-Schlatter's disease.

2. Entitlement to service connection for a lumbar spine 
disability.

3. Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1964 to October 
1966.

In a September 1997 rating decision, the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part, denied service connection for a right knee 
disorder, a back disorder, and a left knee disorder.  These 
issues were appealed by the veteran to the Board of Veterans' 
Appeals (Board).  The veteran appeared before the undersigned 
member of the Board at a videoconference hearing in March 
1999.  In June 1999, the Board remanded the case to the RO 
for consideration of additional evidence received after the 
case had been sent to the Board.  In January 2000, the Board 
granted service connection for Osgood-Schlatter's disease of 
the right knee but denied service connection for a right knee 
meniscus injury and repair, degenerative joint disease of the 
right knee, degenerative disc disease of the low back, and 
degenerative joint disease of the left knee, on the basis 
that these issues were not well-grounded.  In addition, 
service connection for low back sprain was denied on the 
merits.  

In March 2001, the United States Court of Appeals for 
Veterans Claims ("the Court") issued an order vacating the 
Board's January 2000 decision with regard to all issues 
except the one granted by the Board.  

The Board notes that although the RO denied service 
connection for back and knee disorders, as noted below, the 
Veterans Claims Assistance Act of 2000 (VCAA) eliminated the 
concept of a well-grounded claim, thus, the Board is 
considering those issues on the merits.  Although the RO 
considered those claims on a different basis, the end result 
is the same and there is no prejudice to the veteran as he 
was provided the pertinent regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The veteran did not have active duty status prior to 
September 30, 1964.

2.  The veteran's right knee meniscus injury and repair and 
the residuals thereof are not related to his active service.

3.  The veteran's degenerative joint disease of the right 
knee was not diagnosed within one year of his separation from 
service and is not related to his active service.

4.  There is clear and unmistakable evidence that shows that 
the veteran's low back sprain injury preexisted his active 
service.  The preexisting sprain and injury did not increase 
in severity during service.

5.  The veteran's chronic lumbar syndrome and his 
degenerative disc disease of the lumbar spine, status post 
laminectomy, are not related to his active service.

6.  The veteran's degenerative joint disease of the left knee 
was not diagnosed within one year of his separation from 
service and is not related to his active service.  


CONCLUSIONS OF LAW

1.  Right knee meniscus injury and repair was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (2001).  

2.  Degenerative joint disease of the right knee was not 
incurred in or aggravated by service nor may arthritis be 
presumed to have so been incurred.  38 U.S.C.A. § 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2001).  

3.  Low back sprain clearly and unmistakably preexisted 
active service and the presumption of soundness at entry is 
rebutted.  38 U.S.C.A. §§ 1111, 1153 (West 1991); 38 C.F.R. 
§§ 3.304, 3.306 (2001).

4.  Low back sprain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1111, 1110, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2001).

5.  Chronic lumbar syndrome and degenerative disc disease of 
the low back were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2001).  

6.  Degenerative joint disease of the left knee was not 
incurred in or aggravated by service nor may arthritis be 
presumed to have so been incurred.  38 U.S.C.A. § 1101, 1112, 
1110, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the veteran was notified in the 
September 1997 rating decision, the November 1997 statement 
of the case, and in the April 1998 and September 1999 
supplemental statements of the case of the reasons and bases 
for the denial of his claim.  In addition, the Court 
specifically vacated the Board's prior January 2000 decision 
for VCAA to be considered.  In the brief of the appellant, 
the appellant and his representative essentially acknowledge 
the provisions of the VCAA, thus indicating that they were 
aware of the directives of VCAA.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the rating decision, statement of the case, and 
supplemental statements of the case as well as the subsequent 
acknowledgment from the veteran and his representative showed 
that the veteran was informed of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  The record also establishes that 
there was a request to submit additional evidence and the 
parties in May 2002 were again informed that they could 
submit additional evidence or argument

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the veteran's VA and private medical records have been 
obtained.  In addition, he has been afforded pertinent VA 
examinations dated in June 1997 and March 1998, with regard 
to the issues on appeal.  Finally, the Board notes that a 
medical expert opinion was requested by the Board in March 
2002.  The veteran has not referenced any unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of his claim.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In addition, the veteran's personal 
hearing before the undersigned member of the Board complied 
with 38 C.F.R. § 3.103.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard.  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claims.  In reaching the determination that there has 
been adequate notice, the prior decision of the Board 
provided a blueprint for addressing evidentiary defects.  The 
joint motion specifically referenced VCAA thereby placing 
everyone on notice.  Following the joint motion, letters from 
VA again informed the parties of the right to submit 
additional evidence and argument.  In short, the Board finds 
that the veteran has been given adequate notice and that he 
is not prejudiced by this decision.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, while the veteran is a 
wartime veteran, the record does not show nor does he assert 
that he served in combat.  Thus, 38 U.S.C.A. § 1154(b) is not 
for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including arthritis, if manifested to a compensable degree 
with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharged, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

Where the question requires medical expertise, medical 
evidence is required. Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993); Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Rose v. West, 11 Vet. 
App. 169 (1998); McManaway v. West, 13 Vet. App. 60 (1999); 
and Voerth v. West, 13 Vet. App. 117 (1999).


I.  Active Reserve Status

The Board notes that the veteran contends that he had service 
in the active reserves prior to his entrance on active duty 
and that he injured his back and right knee during this 
period.  The term "veteran" is defined as "a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable. 38 U.S.C.A. § 101(2).  The term "active 
military, naval, or air service" includes "active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (emphasis 
added).

The Board notes that at his March 1999 hearing, the veteran 
testified that he was not on active duty for training when he 
injured his back and right knee, but was subject to call up.  
He clarified that he was waiting to go on active duty.  
Accordingly, the Board finds that the veteran did not have 
active service until September 30, 1964.  His allegations of 
entitlement because of a commitment to service has no legal 
merit.


II.  Right Knee Disability, other than Osgood-Schlatter's 
Disease

The veteran had active service from September 1964 to October 
1966.

At April 1963 and April 1964 enlistment and annual reserve 
examinations, the veteran reported that he had right knee 
joint effusion and a painful right knee at the age of 15.  
Evaluations of the lower extremities were normal.  Service 
medical records show that veteran complained of right knee 
pain.  Evaluations revealed tenderness at the tibial tubercle 
of the right knee and mild lateral collateral ligament 
tenderness associated with minimal tenderness over the tibial 
tubercle.  The impressions included possible Osgood- 
Schlatter's disease and mild ligament sprain due to Osgood- 
Schlatter's disease.  In February 1966, the service medical 
records indicate that the veteran gave a history of knee 
trouble resulting from a football injury with intermittent 
pain, swelling, and weakness.  The provisional diagnosis was 
rule out torn medial meniscus.  In a February 1966 orthopedic 
consultation, it was noted that the veteran had multiple 
orthopedic visits regarding pain in the knee and that the 
veteran had been diagnosed with Osgood-Schlatter's disease of 
the right knee.  The pain was located at the tibial tubercle 
and there was mild tenderness of the posterior patellar 
surface with crepitus.  The diagnoses included supra patellar 
bursitis and rule out rheumatoid disease.  A March 1966 
notation indicated that X-rays revealed no abnormality of the 
knee other than old Osgood Schlatter's disease or a right 
tibia tubercle.  The veteran was given Cortisone injections 
in the subpatellar tendon and about the tibial tubercle.  At 
his September 1966 separation examination, evaluation of the 
lower extremities was normal.

A January 1970 private hospital report from Baton Rouge 
General Hospital indicated the veteran was seen complaining 
of pain, instability, and locking of the right knee.  The 
physician noted that the veteran had sustained an injury to 
right knee while playing football in high school, but was 
able to serve his military obligation in the Navy.  The 
veteran reported that he had recently slipped twisting his 
right knee and developed the above symptoms.  The impression 
was internal derangement of the right knee with torn medial 
meniscus.  An incidental finding with X-ray studies revealed 
old Osgood Schlatter's disease which healed with a loose 
fragment of bone at that the tibial tubercle.  The veteran 
underwent a right medial meniscectomy and excision of loose 
fragment of bone from the right tibial tubercle due to 
Osgood-Schlatter's disease.

VA medical records from July to September 1996 indicate that 
the veteran complained of bilateral knee pain with history of 
multiple right knee surgeries.  The assessment included 
degenerative meniscal tear of the right with anterior 
cruciate deficit.  VA medical records reveal that the veteran 
underwent bilateral knee arthroscopy with right partial 
medial meniscectomy in November 1996.

At a June 1997 VA examination, the veteran reported that he 
injured his right knee playing sports in high school and had 
problems with pain and swelling while on active duty.  He 
reported undergoing multiple operative procedures on the 
knee.  He complained of pain with swelling and occasional 
giving way of the knee.  The impression was chronic anterior 
cruciate ligament insufficiency of the right knee with 
degenerative changes.  Private June 1997 X-ray studies of the 
right knee revealed osteoarthritic changes.  In a March 1998 
VA examination, the veteran again complained of right knee 
pain and it was noted that he wore a knee brace.  In a May 
1998 VA examination addendum, the impression was degenerative 
disease of the right knee.

At his March 1999 hearing, the veteran testified that he 
injured his right knee playing sports in high school prior to 
service and that it would swell.  He also testified that he 
injured his knee while he was in the active reserves prior to 
entering active duty.  The veteran reported that after he 
entered active duty, he continued to experience problems with 
his right knee.  According to the veteran, his right knee 
injury was aggravated during service.

In a November 2001 letter, W. E. Jones, M.D., stated that the 
current right knee disability could as likely as not have its 
origin during his active service.  Dr. Jones stated that 
excessive wear and tear on joints such as the knees can cause 
inflammation of  these joints (arthritis) and can break down 
loss of cartilage (degenerative changes).  The physician 
opined that it seemed plausible that extreme physical 
exertion on the musculoskeletal system, such as during basic 
training and time spent in the military in general, could 
lead to chronic rheumatologic and orthopedic condition such 
as those possessed by the veteran, including right knee 
disability.  

In March 2002, the Board sought an expert medical opinion 
from a VA Chief of Orthopaedic Surgery.  With regard to the 
right knee, the physician opined that the veteran's meniscus 
injuries and repairs of the right knee and other surgery for 
degenerative joint disease of the right knee were not related 
to the veteran's active service.  He stated that there was no 
significant injury to the right knee during active service.  
He further noted that the veteran had an episode of pain in 
the right knee at age 15 which was probably when the so-
called Osgood-Schlatter's disease manifested itself.  The 
physician also stated that a twisting injury of the right 
knee was reported in January 1970 and, as far as can be 
determined, the subsequent knee problems resulted from that 
injury and the multiple surgeries that followed.  The 
physician also stated that the veteran's knee disorders could 
have been influenced by the resultant pressure of over 500 
pounds during walking.  

The law provides that a veteran is presumed in sound 
condition except for defects, infirmities, or disorders noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the injury or disease existed 
prior to service will rebut the presumption.  38 
U.S.C.A. § 1111.  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).

As noted, generally, veterans are presumed to have entered 
service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions,"  Id. at (b)(1).  

The veteran's April 1964 service examination shows no 
findings or diagnosis of a right knee disability.  Therefore, 
as there were no findings of any defect, infirmity, or 
disorder of the right knee when he entered active duty, the 
veteran is entitled to a presumption of soundness.

Accordingly, the Board finds that the veteran did not clearly 
and unmistakably have a right knee defect, infirmity, or 
disorder prior to his entry into active duty.  Thus, there is 
no clear and unmistakable evidence that a right knee defect, 
infirmity, or disorder existed prior to service and the 
presumption of soundness is not rebutted.

The Board notes that the veteran is service-connected for 
Osgood-Schlatter's disease of the right knee.  That issue is 
not before the Board.  Rather, the Board must determine if 
service connection is warranted for any other right knee 
disorder.  

The Board notes that subsequent to service the veteran has 
had multiple right knee surgeries to include arthroscopy and 
medial meniscectomies for torn right knee meniscus.  Although 
a torn right knee meniscus was suggested as a provisional 
diagnosis during service, upon on orthopedic consultation, 
supra patellar bursitis, rule out rheumatoid disease, and 
Osgood-Schlatter's disease were diagnosed.  The veteran's 
service medical records including his September 1966 
separation examination, contain no treatment, findings, or 
diagnosis of a torn right medial meniscus or degenerative 
disease of the right knee during service.

The first diagnosis of a torn meniscus of the right knee is 
in the January 1970 private hospital report, more than 3 
years following service.  The physician noted that the 
veteran recently slipped twisting his knee and developed 
pain, instability, and locking of the right knee.  Subsequent 
VA medical records and examinations show that the veteran 
reported a history of multiple knee surgeries including 
arthroscopes and medial meniscectomies.  At VA examinations 
in June 1997 and March 1998, degenerative disease of the 
right knee was diagnosed.  

In a November 2001 letter, W. E. Jones, M.D., stated that his 
current right knee disability could as likely as not have its 
origin during his active service.  The physician opined that 
it seemed plausible that extreme physical exertion on the 
musculoskeletal system, such as during basic training and 
time spent in the military in general, could lead to chronic 
rheumatologic and orthopedic condition such as those 
possessed by the veteran, including right knee disability.  
Dr. Jones specializes in internal medicine according to the 
letter.  

In March 2002, the Board sought an expert medical opinion 
from a VA Chief of Orthopaedic Surgery.  With regard to the 
right knee, the physician opined that the veteran's meniscus 
injuries and repairs of the right knee and other surgery for 
degenerative joint disease of the right knee were not related 
to the veteran's active service.  He stated that there was no 
significant injury to the right knee during active service.  
He further noted that the veteran had an episode of pain in 
the right knee at age 15 which was probably when the so-
called Osgood-Schlatter's disease manifested itself.  The 
physician also stated that a twisting injury of the right 
knee was reported in January 1970 and, as far as can be 
determined, the subsequent knee problems resulted from that 
injury and the multiple surgeries that followed.  

In weighing the evidence, the Board finds that the opinion of 
the VA orthopedic surgeon to be more probative.  Both 
physicians reviewed the veteran's medical records.  However, 
the VA physician's opinion is more consistent with the 
documentary record.  Dr. Jones did not address the January 
1970 medical report which documented the incident where the 
veteran twisted his right knee.  The VA examiner did address 
the record and after reviewing and considering the record, 
opined that the veteran's current knee problems originated at 
that time.  Since Dr Jones failed to completely address the 
veteran's history of right knee injuries, the Board finds 
that his medical opinion must be afforded less probative 
weight than the opinion of the VA physician.  

In the instant case, the veteran's service medical records 
show that the veteran was seen during service complaining of 
bilateral knee pain, and suspicions included supra patellar 
bursitis, rule out rheumatoid disease, rule out meniscus, and 
mild ligament sprain due to Osgood-Schlatter's disease.  
Thereafter, X-rays were normal other than old Osgood-
Schlatter's disease.  At his separation examination, the 
impression was normal lower extremities.  The record does not 
contain confirmed diagnoses or treatment of a right knee 
medial meniscus disorder or degenerative joint disease of the 
right knee during service.  In addition, arthritis was not 
diagnosed within one year of the veteran's separation from 
service.  

As set forth above, there are two medical opinions addressing 
the etiology of the veteran's right knee disorders, medial 
meniscus disorder and degenerative joint disease.  The more 
thorough and probative medical opinion attributes current 
right knee disorders to post-service right knee injury.  
Lastly, the Board notes that the veteran's own opinion 
regarding the etiology of his current right knee disorders is 
not considered to be competent evidence.  Espiritu.  

Accordingly, the Board finds that the record establishes that 
he did not have a chronic right knee disorder, other than 
Osgood-Schlatter's disease, during active service.  Following 
his discharge from service, continuity of symptomatology also 
is not shown.  Rather, the probative evidence establishes 
that the veteran injured his knee after service and that 
injury resulted in his current right knee disorders.  This 
determination is supported by the probative factual record 
and the opinion of the VA expert.  The Board is aware that 
multiple diagnoses were considered during service.  However, 
the diagnoses were not confirmed and the VA expert determined 
that the post service diagnoses were not related to service.  
In sum, the Board finds that the veteran's right knee 
meniscus injury and repair and the residuals thereof as well 
as his degenerative joint disease of the right knee are not 
related to his active service.  

The veteran's right knee meniscus injury and repair and the 
residuals thereof as well as his degenerative joint disease 
of the right knee were not incurred in or aggravated by 
active service and arthritis was not manifested within one 
year of the veteran's separation from service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


III.  Low Back Sprain Injury

The service medical records revealed that the veteran 
underwent an entrance examination in April 1963, but did not 
actually enter service until September 1964.  No back 
disorder was noted on the entrance examination.  An October 
2, 1964 clinical record documented that the veteran fell from 
a window about ten feet above the ground and landed on his 
sacrum on July 6, 1964, before he entered service.  He was 
hospitalized for one week and underwent physical therapy.  
The record notes that he was told that he had severe bruises 
and muscle strain of his back, but no fractures.  He was 
dismissed from the hospital with a back binder.  Thereafter, 
he continued to have much pain and weakness in his back and 
four weeks after his hospital discharge, he was placed in a 
back brace.  It was noted that he had remained in the back 
brace to the present time and had been told by a local 
physician to avoid lifting.  The record noted that he had 
been called onto active duty the week before.  Physical 
examination revealed limitation of flexion of the back at 
about 45 degrees.  Deep tendon reflexes were equal, but there 
seemed to be generalized muscle weakness of the legs with 
associated pain in the back when the legs were moved against 
resistance.  Tenderness was demonstrated over the sacroiliac 
joints bilaterally, right greater than left.  Following the 
October 1964 hospitalization, the veteran was discharged as 
fit for duty with decreased pain and increased range of 
motion.  During the remainder of his service, there were no 
complaints, findings, treatment, or diagnosis of a low back 
disability nor was any back injury during service documented.  
At his September 1966 separation examination, the evaluation 
of the spine was normal.

An April 1983 private hospital report from Tallahassee 
Memorial Regional medical Center, Inc., revealed that the 
veteran underwent a semihemilaminectomy and removal of 
extruded intervertebral disc at L5-S1 for a herniated nucleus 
pulposus.  The postoperative diagnosis was massive extruded 
disc on the left at L5-S1.

At a June 1997 VA examination, the veteran reported that he 
injured his back while in the reserves prior to entering 
active service and that he continued to experience back pain 
since that time.  He also reported that he underwent back 
surgery in the 1970's.  The impression was chronic lumbar 
syndrome, history of injury, status post lumbar laminectomy.  
X-ray studies revealed degenerative changes at multiple 
levels with marginal osteophytes from numerous vertebra.

In a March 1998 VA examination, the veteran reported chronic 
arthralgia and pain of the back with history of an injury in 
the 1960's.  The examiner noted that there was painful motion 
and increased pain on use of the back which could 
significantly limit his functional ability.  In a May 1998 VA 
examination addendum, the impression included chronic lumbar 
syndrome, history of old injury, and moderate chronic 
degenerative disc disease.

At his March 1999 hearing, the veteran testified he injured 
his back while in the active reserves just prior to entering 
active duty.  The veteran also testified that he went on 
active duty wearing a back brace and had problems with his 
back while on active duty.  The veteran reported that he 
underwent back surgery after service.

In the November 2001 letter, Dr. Jones stated that the 
veteran's diagnosis of chronic disc disease of the lumbar 
spine was made as early as 1983 for which he underwent spinal 
surgery.  He indicated that the records showed treatment for 
low back (lumbar) sprain back in 1963.  Injuries such as 
this, when support muscles of the spine are torn and 
stretched, are likely to coincide with other more serious 
injuries to the spine itself.  He stated that injuries to the 
bone and spongey tissue between the bones known as discs can 
begin to weaken and even herniated when there are severe back 
sprains.  The physician opined that it seemed plausible that 
extreme physical exertion on the musculoskeletal system, such 
as during basic training and time spent in the military in 
general, could lead to chronic rheumatologic and orthopedic 
condition such as those possessed by the veteran, including 
low back disability.  

The VA orthopedic surgeon also provided a medical opinion.  
He opined that the veteran's preservice low back disorder did 
not undergo an increase in severity during service.  He 
stated that the back injury which occurred prior to the 
veteran's entrance into service was never disabling or 
serious during the period of military service following his 
brief hospitalization for backache in 1964.  He also opined 
that the veteran's subsequent lumbar spine disorders were not 
related to the veteran's period of active service.  

As noted previously, generally, veterans are presumed to have 
entered service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby, 1 Vet. App. at 227.  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions,"  Id. at (b)(1).  

Service examinations in April 1963 and April 1964 showed no 
indication of a lumbar spine disability.  The veteran did not 
enter active duty until September 1964.  However, as there 
was no indication of any defects of the lumbar spine when he 
entered active duty, the veteran is entitled to a presumption 
of soundness.

The Board must next determine whether the presumption of 
soundness is rebutted by clear and unmistakable evidence that 
a defect, infirmity or disorder existed prior to service.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a back injury 
existed prior to service.  See Kinnaman, 4 Vet. App. at 27.  
The determination of whether there is clear and unmistakable 
evidence that a back defect, infirmity or disorder existed 
prior to service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).

The service medical records show that veteran was immediately 
hospitalized upon his arrival at training camp within in days 
of entering active duty for an evaluation of back pain.  The 
October 1964 hospitalization report established the veteran's 
history and a diagnosis of low back sprain, existed prior to 
entry.  Moreover, in his testimony and statements on appeal, 
the veteran admitted that he injured his back in a fall from 
a window prior to entering active service in September 1964.  
The recent opinions of Dr. Jones and the VA physician both 
indicate that there was a preservice back injury.  Dr. Jones 
stated that the veteran's records showed treatment for low 
back (lumbar strain) back in 1963.  The VA physician stated 
that the veteran had a back injury prior to service entrance. 

VA law and regulations require that there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service not that this low back defect, 
infirmity, or disorder is productive of chronic or permanent 
residual functional impairment.  In this case, the service 
medical records recorded a history of a preservice back 
injury, the veteran admitted that he suffered a preservice 
back injury, a private physician has stated that the veteran 
had low back sprain prior to entering service, and a VA 
medical expert has also confirmed preservice back disability.  
The Board finds that the medical records and the veteran's 
testimony are competent evidence that such clearly and 
unmistakably preexisted service.  Gahman v. West, 12 Vet. 
App. 406 (1999).  Thus, the Board finds that the presumption 
of soundness has been rebutted as to low back sprain/injury.

As the low back sprain/injury has been shown to pre-existed 
service, the Board must now address the question of whether 
there was aggravation during service.  The presumption of 
aggravation provides that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a); Crowe, 7 Vet. App. at 238.  Clear and convincing 
evidence is required to rebut the presumption of aggravation 
in service where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b)); 
see Akins v. Derwinski, 1 Vet. App. 228, 232 (1991) (in the 
case of aggravation, the government must point to a specific 
finding that the increase in disability was due to the 
natural progression of the disease).  "Flare-ups" of a 
preexisting condition do not constitute aggravation if there 
is no increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

Here, the record shows that following the October 1964 
hospitalization, the veteran was discharged as fit for duty 
with decreased pain and increased range of motion.  Moreover, 
the veteran's service medical records contain no complaints, 
findings, treatment, or diagnosis of a low back disability 
during the remainder of the veteran's service and an 
evaluation of the spine at his September 1966 separation 
examination was normal.  

There are two medical opinions regarding whether the 
veteran's low back sprain increased in severity during 
service.  

In the November 2001 letter, Dr. Jones stated the records 
showed treatment for low back (lumbar) sprain back in 1963.  
He opined that injuries such as this, when support muscles of 
the spine are torn and stretched, are likely to coincide with 
other more serious injuries to the spine itself.  He stated 
that injuries to the bone and spongey tissue between the 
bones known as discs can begin to weaken and even herniate 
when there are severe back sprains.  The physician opined 
that it seemed plausible that extreme physical exertion on 
the musculoskeletal system, such as during basic training and 
time spent in the military in general, could lead to chronic 
rheumatologic and orthopedic condition such as those 
possessed by the veteran, including low back disability.  

The VA orthopedic surgeon also provided a medical opinion.  
He opined that the veteran's preservice low back disorder did 
not undergo an increase in severity during service.  He 
stated that the back injury which occurred prior to the 
veteran's entrance into service was never disabling or 
serious during the period of military service following his 
brief hospitalization for backache in 1964. 

The Board finds that the opinion of the VA physician is 
consistent with the documentary record and more definitive in 
nature.  The VA physician's statement supports a finding that 
the veteran's preexisting low back sprain/injury was not 
aggravated during service.  

First, with regard to Dr. Jones's opinion, Dr. Jones 
addressed the 1963 preservice injury and he indicated that 
such injuries can also coincide with other more serious 
injuries to the spine itself.  He stated that injuries to the 
bone and spongey tissue between the bones known as discs can 
begin to weaken and even herniate when there are severe back 
sprains.  However, he did not address whether or not this 
preservice low back sprain/injury increased in severity 
during service.  He further stated that it seemed plausible 
that extreme physical exertion on the musculoskeletal system, 
such as during basic training and time spent in the military 
in general, could lead to chronic rheumatologic and 
orthopedic condition such as those possessed by the veteran, 
including low back disability.  Again, this statement, as 
addressed below, goes to the question of whether a current 
back disorder was initially incurred in service.  It does not 
directly address whether this preservice low back sprain 
increased in severity during service.  Even assuming that his 
statement also implied that basic training and time spent in 
the military generally could cause aggravation of preexisting 
low back sprain, his statement is not specific to this 
veteran.  His statement is generic in nature.  

Conversely, the VA orthopedic surgeon specifically stated 
that the veteran's preservice low back disorder did not 
undergo an increase in severity during service.  He explained 
that this preexisting back disorder was never disabling or 
serious during the period of military service following his 
brief hospitalization for backache in 1964.  This statement 
is consistent with the record.  As noted, following the 1964 
hospitalization, the veteran was never again treated for any 
low back problem and the spine was normal at separation.  

The Board has carefully reviewed the evidence of record, 
taking into account the manifestations of the disability that 
were recorded prior to, during and subsequent to service, as 
required by 38 C.F.R. § 3.306(b), and has determined that 
there is no sound basis to conclude that there was 
aggravation of a preservice defect, infirmity or disorder in 
the present case.  The Board's finding that the preservice 
low back injury did not undergo an increase in severity 
during service and the conclusion that there was no 
aggravation during service are further supported by the 
opinion of the VA physician which is more probative than the 
opinion of the Dr. Jones.  The opinion of the VA doctor is 
best supported by the contemporaneous records establishing a 
decrease in pain, an increase in range of motion and normal 
at separation.  As noted, Dr. Jones did not adequately 
address the matter of whether or not the veteran's 
preexisting low back sprain was aggravated by service.  

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, his statement 
that his back injury was aggravated during his period of 
active service does not constitute competent evidence because 
he is not competent to make such an allegation, as this 
requires competent medical evidence.  Espiritu.  The opinion 
of the VA physician outweighs the veteran's own personal 
opinion.  

The veteran's low back sprain/injury was not incurred in or 
aggravated by active service.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert.



IV.  Chronic Lumbar Syndrome and Degenerative Disc Disease of 
the Lumbar Spine

The veteran's history regarding his low back is noted above.  
Currently, the veteran has low back disorders.  The June 1997 
and March 1998 VA examinations revealed diagnoses of chronic 
lumbar syndrome, history of old injury, status post lumbar 
laminectomy, and moderate chronic degenerative disc disease.  

In the November 2001 letter, Dr. Jones stated that the 
veteran's diagnosis of chronic disc disease of the lumbar 
spine was made as early as 1983 for which he underwent spinal 
surgery.  He indicated that the records showed treatment for 
low back (lumbar) sprain back in 1963.  Injuries such as 
this, when support muscles of the spine are torn and 
stretched, are likely to coincide with other more serious 
injuries to the spine itself.  He stated that injuries to the 
bone and spongey tissue between the bones known as discs can 
begin to weaken and even herniate when there are severe back 
sprains.  The physician opined that it seemed plausible that 
extreme physical exertion on the musculoskeletal system, such 
as during basic training and time spent in the military in 
general, could lead to chronic rheumatologic and orthopedic 
condition such as those possessed by the veteran, including 
low back disability.  

The VA orthopedic surgeon also provided a medical opinion.  
He stated that the veteran's current lumbar spine disorder 
are not related to his period of active service.  

The record shows that during service, the veteran was treated 
for a flare-up for his low back sprain, as previously 
addressed in detail.  He was not treated for any other back 
disorder.  Following service, many years later, he underwent 
disc surgery in 1983.  Currently, he suffers from chronic 
lumbar syndrome, history of old injury, status post lumbar 
laminectomy, and moderate chronic degenerative disc disease.

The VA examination reports noted that the veteran's chronic 
lumbar syndrome are related to his history of old injury.  
The veteran's prior back injury was dated before service.  He 
is not service-connected for that disorder.  The veteran's 
disc disease of the low back was first diagnosed many years 
after service.  There is no diagnosis of degenerative disc 
disease in service or for many years thereafter.  

In the November 2001 letter, Dr. Jones stated that the 
veteran's diagnosis of chronic disc disease of the lumbar 
spine was made as early as 1983 for which he underwent spinal 
surgery.  He did not opine that disc disease of the lumbar 
spine was diagnosed during service.  In fact, he implied that 
the veteran's preexisting low back injury may have lead to 
more serious back problems.  However, he also opined that it 
seemed plausible that extreme physical exertion on the 
musculoskeletal system, such as during basic training and 
time spent in the military in general, could lead to chronic 
rheumatologic and orthopedic condition such as those 
possessed by the veteran, including low back disability.  The 
Board notes, however, that Dr. Jones simply did not 
specifically address the veteran's chronic lumbar syndrome, 
history of old injury, status post lumbar laminectomy, and/or 
his chronic degenerative disc disease.  Again, his statement 
is nonspecific and generic in nature.  The record does not 
show that the veteran sustained " extreme physical exertion 
on his musculoskeletal system" during service.  

As noted, the VA physician opined that there is no 
relationship between current back disorders and service.  
This opinion is consistent with the record which shows that 
the veteran's current back disorder are either related to a 
back disorder which is not service-connected (low back 
sprain) or developed many years after the veteran was 
separated from service.  

Again, the veteran is not competent himself to opine that any 
current back disorder to etiologically related to service.  
Espiritu.  

The Board finds that the weight of the probative evidence 
shows that current back disorders, chronic lumbar syndrome, 
history of old injury, status post lumbar laminectomy, and 
moderate chronic degenerative disc disease, were not incurred 
in or aggravated by active service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert.


V.  Left Knee Disability

At April 1963 and April 1964 enlistment and annual reserve 
examinations, evaluations of the lower extremities were 
normal.  During active service the veteran complained of 
bilateral knee pain.  As noted, in February 1966, the veteran 
gave a history of knee trouble resulting from a football 
injury with intermittent pain, swelling, and weakness.  The 
provisional diagnosis and subsequent diagnoses referred to 
the right knee only.  At his September 1966 separation 
examination, evaluation of the lower extremities was normal.

A May 1972 private hospital report from Baptist Hospital 
revealed a postoperative diagnosis of torn medial ligaments 
of the left knee with probable internal derangement.  The 
veteran underwent an arthrotomy of the knee with repair of 
the medial collateral ligament and posterior medial capsule 
and excision of frayed portion of posterior cruciate 
ligament.  The postoperative diagnoses included torn medial 
collateral ligament, posterior medial capsule and posterior 
cruciate ligament.

A July 1975 private hospital report from Howard Memorial 
Hospital indicated that the veteran underwent an arthrotomy 
of the left knee with removal of degenerated torn medial 
meniscus, repair of posterior medial capsule, and repair of 
medial collateral ligament.  The postoperative diagnoses 
included internal derangement with old chronic rotary 
instability secondary to capsular and anterior cruciate 
disruption, medial collateral ligament disruption, and torn 
degenerated medial meniscus.

A December 1984 private medical report from the medical 
Center of Houston County shows that the veteran complained of 
continued knee pain and difficulty walking or standing for 
long periods of time.  X-rays revealed traumatic arthritis 
with degenerative changes in the left knee.  His physician 
noted that the veteran had knee problems for several years 
from high school football injuries and had two previous left 
knee surgeries.  The veteran underwent an arthroscopic 
debridement and high tibial valgus osteotomy.  The final 
diagnosis was severe degenerative arthritis of the left knee 
medial compartment.

VA medical records from July to September 1996 indicate that 
the veteran complained of bilateral knee pain and arthritis 
with history of multiple left knee surgeries.  The 
assessments included chronic left knee pain and degenerative 
joint disease of the left knee.  VA medical records reveal 
that the veteran underwent bilateral knee arthroscopy with 
left partial medial meniscectomy in November 1996.  It was 
noted that the veteran would eventually need a total knee 
replacement on the left.

At a June 1997 VA examination, the veteran gave a history of 
injury secondary to a fall in the 1970's.  The veteran 
reported that he has had 5 surgeries on his left knee.  He 
complained of chronic left knee pain, swelling, and giving 
way.  The impression included severe arthritic changes of the 
left knee, postoperative times 5.  Contemporaneous X-rays of 
the left knee revealed status post open reduction internal 
fixation, well-healed left tibial fracture with posttraumatic 
osteoarthritic degenerative changes of the left knee.  A 
March 1998 VA examination revealed that the veteran 
demonstrated painful motion and pain on use of the knees.  
The impression, set forth in a May 1998 VA examination 
addendum, included degenerative disease of the left knee, 
status post multiple surgeries.

During his March 1999 hearing, the veteran testified that he 
did not have any problems with his left knee prior to active 
duty and that he first injured his left knee on active duty.  
According to the veteran, he continued to have difficulty 
with his left knee during service and thereafter, and 
underwent the first surgery of his left knee in 1969 or 1970.

In his November 2001 letter, Dr. Jones opined that the 
veteran's left knee disability could as likely as not have 
its origin during his active service.  It was noted that in 
April 1963, the veteran complained of bilateral knee pain, 
but had a normal physical examination.  Nine Years later, in 
May 1972, he was diagnosed with torn medial ligaments of the 
left knee.  Dr. Jones stated that it was probably that 
extreme physical exertion over many years could weaken the 
soft tissue structure of the knee and predispose him to a 
tear.  Also, Dr. Jones stated that excessive wear and tear on 
joints such as the knees can cause inflammation of  these 
joints (arthritis) and can break down loss of cartilage 
(degenerative changes).  The physician opined that it seemed 
plausible that extreme physical exertion on the 
musculoskeletal system, such as during basic training and 
time spent in the military in general, could lead to chronic 
rheumatologic and orthopedic condition such as those 
possessed by the veteran, including left knee disability.  

The VA orthopedic surgeon also provided his medical opinion.  
He stated that the veteran's degenerative joint disease of 
the left knee was not related to service.  He indicated that 
there was no evidence of a significant injury to the left 
knee during active service, and, at the time of the veteran's 
separation from service, he was asymptomatic and had no 
findings.  He further opined that degenerative arthritis of 
the left knee cannot be ascribed to military service.  There 
was no incident during service, such as a displaced fracture 
of the knee joint, ligament disruption with joint 
instability, or locking meniscus tear, which could have 
produced such arthritis years later.  The physician stated 
that the veteran's knee disorders could have been influenced 
by the resultant pressure of over 500 pounds during walking.  

The veteran maintains that his left knee disability began 
during service, when he fell on his left knee.  However, he 
is not competent to opine as to the medical cause of his left 
knee disability.  Espiritu. 

In the instant case, the veteran's service medical records 
show that the veteran was seen during service complaining of 
bilateral knee pain, but a specific left knee disorder was 
not diagnosed.  At his separation examination, the impression 
was normal lower extremities.  The Board notes that private 
and VA medical records show that the veteran underwent 
multiple left knee surgeries from for torn medial collateral 
ligament, posterior medial capsule, posterior cruciate 
ligament, internal derangement with old chronic rotary 
instability secondary to capsular and anterior cruciate 
disruption, medial collateral ligament disruption, 
degenerated torn medial meniscus, and severe degenerative 
arthritis of the left knee medial compartment.  VA 
examinations in June 1997 and March 1998 contain diagnoses of 
chronic left knee pain and degenerative joint disease of the 
left knee.  

While Dr. Jones opined that the veteran's current left knee 
disorder is related to service, the VA orthopedic surgeon 
opined that the veteran's current left knee disorder is not 
related to service.  As previously noted, both physicians 
reviewed the veteran's medical records.  However, again, the 
Board finds that the VA physician's opinion is more 
probative.  Dr. Jones acknowledged that there was no 
abnormalities upon the veteran's inservice physical of his 
left knee.  However, he made general comments that extreme 
physician exertion and wear and tear could as likely as not 
resulted in the veteran's left knee problems.  On the other 
hand, the VA physician did not make any general comments.  He 
stated that the veteran had not suffered the type of injuries 
during service which would result in his current left knee 
disability.  This statement is consistent with the record 
which also does not show such injuries.  Dr. Jones assumes 
that the veteran endured the physical stresses which he cited 
may cause arthritis and degenerative changes, but he does not 
cite to any specific examples to support his opinion.  As the 
VA physician relied on the record as it stands in forming his 
medical opinion, the Board finds that his medical opinion is 
more probative in this case.  

The Board finds that the weight of the probative evidence 
shows that current left knee disorder, degenerative disease 
of the left knee, was not incurred in or aggravated by active 
service and that arthritis was not manifested within one year 
of the veteran's separation from service.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107(b), Gilbert.


ORDER

Service connection for right knee meniscus injury and repair 
is denied.  Service connection for degenerative joint disease 
of the right knee is denied.  Service connection for low back 
sprain is denied.  Service connection for chronic lumbar 
syndrome and degenerative disc disease of the low back is 
denied.  Service connection for degenerative joint disease of 
the left knee is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

